Appeal by the defendant from an order of the Supreme Court, Kings County (Konviser, J.), dated May 22, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination designating him a level three sex offender was supported by clear and convincing evidence, and therefore should not be disturbed (see Correction Law § 168-n [3]; People v McLaughlin, 40 AD3d 832, 833 [2007]; People v Hyson, 27 AD3d 919, 920 [2006]). Fisher, J.P, Miller, Garni and Dickerson, JJ., concur.